Guerry, J.
1. The exception to the testimony in reference to the employment of the defendant by the bank is without merit. His own statement shows that he was a “de facto” employee. Especially is the above true where the full details in reference to such employment were shown to the jury.
2. The court properly admitted the other evidence to which objection was made.
3. The charge of the court fully and fairly presented the issues of the case to the jury, and the exceptions thereto are not well taken.
4. The corpus delicti was proven; a confession by the defendant was shown, and the corroboration thereof was amply sufficient to support the verdict. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.